TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00320-CV



                                      In re Santino S. Cantu


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                             MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s entry

of a new order following the court’s initial denial of a request for a writ of habeas corpus. See Tex.

R. App. P. 52.8. Having reviewed the record and considered the statutes, rules, and case law

involved, we deny the petition for writ of mandamus.



                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: June 22, 2010